DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 10-13, 15, and 17- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160113627 A1), hereinafter Lee in view of Nielsen et al. (US 20170258449 A1), hereinafter Nielsen and Ban et al. (US 20150089411 A1), hereinafter Ban.
Regarding claims 1 and 20,
Lee teaches a method, performed by an ultrasound apparatus (at least fig. 11 (1000) and corresponding disclosure), of providing annotation related information, the method comprising:
Displaying, on a display of the ultrasound apparatus (1000), an ultrasound image obtained by using a probe (at least fig. 11 (20)) ([0011] which discloses a first ultrasound image displayed on a screen (i.e. display))

Identifying a diagnostic field corresponding to the ultrasound image ([0021] which discloses determining a photographing part (i.e. a diagnostic field. At least fig. 3B depicts the photographing part is an organ such as a kidney or a field such as cardiac obstetrics) of an object in the first ultrasound image)
Determining text items (at least fig. 5A (520) and corresponding disclosure), based on the identified diagnostic field (Examiner notes the text items of 520 are based on the selected photographing part, the liver, (i.e. diagnostic field)).
Determining a layout of the annotation setup interface (at least fig. 5A (510) and corresponding disclosure) based on the text items (at least fig. 5A. Examiner notes the layout of the annotation setup interface (510) is based on the text items) and using user-related information ([0104] which discloses a high frequency number default text annotation 520 and [0079] which discloses a user input sets the default annotation, thus the high frequency number default text annotation 520 is user-related information. [0073] which discloses a predetermined order with respect to the number of times the annotation in a high frequency setting. Examiner notes that by determining the order in which the annotations are presented, the layout is necessarily determined) and
Displaying, on a display unit (Abstract which discloses the setting window (510) is displayed on a display unit) of the ultrasound apparatus (1000), the annotation setup interface according to the determined layout comprising the text items (520)
wherein the determining of the layout of the annotation setup interface (510) comprises:
Grouping the text items according to semantic correlations (at least fig. 5A(520) which depicts the text items grouped according to semantic correlations (i.e. left and right kidney as one group, left 
Arranging the grouped text items on respective rows (at least fig. 5A (520) depicts the different groups  (kidney, renal Doppler, renal stone, renal cyst) on respective rows) on the layout of the annotation setup interface (510); and

While the figures of Lee depict a hand for selecting the text items (at least fig. 5B) and discloses a touched region [0124], it is unclear if the annotation setup interface is displayed on a touchscreen of the apparatus
Nielsen, in a similar field of endeavor involving ultrasound annotations, teaches a method performed by an ultrasound apparatus (at least fig. 1 (102)), of providing annotation –related information, the method comprising:
Displaying, on a display (at least fig. 1 (112) and corresponding disclosure) of the ultrasound apparatus (102), an ultrasound image obtained by using a probe (at least fig. 1 (104)) ([0053] which discloses rendering an ultrasound image in one of the display regions 114)
And displaying, on a touchscreen (at least fig. 1 (122) and corresponding disclosure) of the ultrasound apparatus (102), an annotation setup interface (at least fig. 7 (510) and corresponding disclosure)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have displayed the annotation setup interface of Lee on a touchscreen as taught by Nielsen in order to make the system more user friendly. Such a modification amounts to merely a combination of prior art elements according to known methods to yield predictable results rendering the claim obvious (MPEP 2143).


Ban, in a similar field of endeavor involving layouts of annotations, by using user-related information sizes of text items (at least fig. 8B and corresponding disclosure. [0177]-[0178] which discloses the second button has a larger size and the size of a frequency used UI (i.e. user interface) may be increased).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lee to include determining a size of the text items as taught by Ban in order to improve the accessibility and convenience of the user (Ban [0178]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

The modified method of Lee would be stored on a computer program product (Lee [0162]) comprising a non-transitory computer-readable medium having a computer-readable program stored therein, wherein the computer readable program causes the ultrasound apparatus to perform the method of claim 1.

Regarding claim 2, 
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches wherein the determining of the annotation setup interface (510) comprises determining the layout of the annotation setup interface (510) by using at least an examination history and physiological characteristic information (Examiner notes the layout (i.e. order of the annotations) is determined using an examination history (e.g frequency of default annotations selected) and physiological characteristic 

Regarding claim 3,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee, as currently modified, fails to explicitly teach wherein the determining of the annotation setup interface comprises determining the layout of the annotation setup interface by using at least one of information about with which hand a user uses the probe and information about a pattern by which the user selects text items.
Ban further teaches determining a layout of a touchscreen user interface ([0211] which discloses the control panel (User interface) is on a touch screen and at least fig. 2B (2500)) by using information about with which hand a user uses an ultrasound probe (at least fig. 2A (1200)) ([0104]-[0105] which disclose the User interface pattern (i.e. layout) is different for right-handed or left-handed users to operate the probe in their right or left hand respectively). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Lee, as currently modified, to include determining a layout as taught by Ban in order to improve the user convenience of the ultrasound apparatus (Ban [0065]).


Regarding claim 6,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches wherein the determining of the text items further comprises determining the text items according to a function of the ultrasound apparatus used in the obtaining of the ultrasound image ([0130] which discloses the recommendation annotation is based on a photographing part and a kind of an ultrasound image (i.e. function)).

Regarding claim 8,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches further comprising:
Receiving an input selecting one or more text items from among the text items ([0021]which discloses receiving a user input which selects one from the at least one recommendation annotation (text items)); 
generating an annotation by using the selected one or more text items ([0099] which discloses the selected annotation is displayed on a text box. Examiner notes the annotation would necessarily be generated in order to be displayed); and 
Displaying the generated annotation on the ultrasound image ([0021] which discloses displaying an image representing the selected annotation on the ultrasound image).

Regarding claim 10,
Lee, as modified, teaches the elements of claim 8 as previously stated. Lee, as modified, further teaches an input of selecting a button for adjusting a position of the annotation displayed on the ultrasound image ([0109] which discloses a user input selects the body marker or phrase. Examiner notes the selection of the body marker or phrase is interpreted as an input of selecting a button in its broadest reasonable interpretation), 
receiving an input of changing the position of the annotation with respect to the ultrasound image ([0109] which discloses the user input drags the body marker or phrase is received), 
and moving the annotation of the ultrasound image on the display in response to the input ([0109] which discloses the ultrasound apparatus changes a position of an annotation in the ultrasound 
Lee, as currently modified, fails to explicitly teach displaying on the touchscreen the ultrasound image and the annotation displayed on the display. 

Nielsen teaches displaying, on the touchscreen (at least fig. 21 (122)), the ultrasound image (at least fig. 21 (2102)) and an annotation (at least fig. 21 (2104)) displayed on the display ([0074] which discloses the image display region 2102 is the same image displayed on the display). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Lee, as currently modified, to have included displaying on the touchscreen the ultrasound image and the annotation displayed on the display in order to visualize the movement of the annotation on one screen without having to watch the display.

Regarding claim 11,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches wherein the displaying of the annotation setup interface comprises optimizing the layout of the annotation setup interface (510) by using text item selecting pattern information, wherein the text item selecting pattern information is based on history of the text item selection of the user ([0104] which discloses 520 is a high frequency default annotation and [0078] which discloses a user input sets the default. Examiner notes the high frequency default annotation would necessarily be based on the history of the text item selection of the user) 
Wherein optimizing the layout includes adjusting, to lower a probability in which the text item is incorrectly selected, the positions of the text items (520) comprised in the annotation setup interface (510) ([0073] which discloses for high frequency settings the order (i.e. positions) of the text items is set 

Regarding claim 12,
Lee teaches an ultrasound apparatus (at least fig. 11 (1000)) comprising:
A probe (at least fig. 11 (20) and corresponding disclosure) configured to obtain an ultrasound image
A display (at least fig. 1 (1100)) configured to display an ultrasound image obtained by using the probe (20).
An input interface (at least fig.  1 (1200) and corresponding disclosure) configured to receive an input from a user requesting an annotation setup interface ([0011] which discloses a user input unit (i.e. input interface) receives a user input which selects a menu for setting an annotation)
A processor (at least fig. 1 (1300) and corresponding disclosure) configured to determine text items based on a diagnostic field ([0051] which discloses the control unit may acquire (i.e. determine) the recommendation annotation which is pre-stored in correspondence with the photographing part (i.e. diagnostic field. At least fig. 3B depicts the photographing part is an organ or a field such as cardiac obstetrics) corresponding to the ultrasound image ([0051] which discloses the photographing part (diagnostic field) is determined from the ultrasound image)
Determine a layout of the annotation setup interface (at least 5A (510) and corresponding disclosure) by using user-related information ([0104] which discloses a high frequency number default text annotation 520 and [0079] which discloses a user input sets the default annotation, thus the high frequency number default text annotation 520 is user-related information. [0073] which discloses a predetermined order with respect to the number of times the annotation in a high frequency setting. 
And display the annotation setup interface according to the determined layout comprising the text items (Abstract which discloses displaying a setting window (including at least one recommendation annotation (i.e. text items) on the display (1100)
Wherein the processor is further configured to group the text items according to semantic correlations (at least fig. 5A (520) which depicts the text items grouped according to semantic correlations (i.e. left and right kidney as one group, left and right renal color Doppler as a second group, left and right renal stone as a third group, and left and right renal cyst as a fourth group); and 
Arranging the grouped text items on respective rows (at least fig. 5A (520) depicts the different groups  (kidney, renal doppler, renal stone, renal cyst) on respective rows) on the layout of the of the annotation setup interface (510)).


While Lee teaches using the setting window for inputting, Lee fails to explicitly teach wherein the processor displays the annotation setup interface comprising the text items on a touchscreen forming a portion of the input interface. 
Nielsen teaches an input interface (at least fig. 1 (122) and corresponding disclosure) and a processor (at least fig. 1 (132) and corresponding disclosure) configured to display an annotation setup interface (at least fig. 7 (510) and corresponding disclosure) comprising text items on a touch screen ([0058] which discloses touch panel 125 includes annotation cluster (510)) forming a portion of the input interface (122) (at least fig. 7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have displayed the annotation setup interface of Lee on a touchscreen forming a portion of the 

Lee further fails to explicitly teach wherein the processor is further configured to determine, by using the user-related information, at least one of the positions of the text on a row, sizes of the text items, colors of the text items, fonts of text items, sizes of texts, and colors of texts.
Ban, in a similar field of endeavor involving layouts of annotations, teaches determining, by using user-related information sizes of text items (at least fig. 8B and corresponding disclosure. [0177]-[0178] which discloses the second button has a larger size and the size of a frequency used UI (i.e. user interface) may be increased).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lee to include determining a size of the text items as taught by Ban in order to improve the accessibility and convenience of the user (Ban [0178]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Regarding claim 13, 
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches wherein the processor is configured to determine the layout of the annotation setup interface (510) by using at least an examination history and physiological characteristic information (Examiner notes the layout (i.e. order of the annotations) is determined using an examination history (e.g last used words, frequency of default annotations set by a user) and physiological characteristic information because the options for the setting windows 510 are based on the photographing part (e.g. kidney)).

Regarding claim 15,
Lee, as modified, teaches the elements of claim 12 as previously stated. Lee further teaches wherein the text items comprise determining the text items according to a function of the ultrasound apparatus used in the obtaining of the ultrasound image ([0130] which discloses the recommendation annotation is based on a photographing part and a kind of an ultrasound image (i.e. function)).


Regarding claim 17,
Lee, as modified, teaches the elements of claim 12 as previously stated. Lee further teaches further comprising:
Wherein the processor is configured to receive an input selecting one or more text items from among the text items ([0021]which discloses receiving a user input which selects one from the at least one recommendation annotation (text items)); 
Generate an annotation by using the selected one or more text items ([0099] which discloses the selected annotation is displayed on a text box (examiner notes the annotation would need to be generated in order to be displayed); and 
Control the display (1100) to display the generated annotation on the ultrasound image ([0021] which discloses displaying an image representing the selected annotation on the ultrasound image).

Regarding claim 18,
Lee, as modified, teaches the elements of claim 17 as previously stated. Lee, as modified, further teaches  wherein the processor is further configured to, process an input of selecting a button for adjusting a position of the annotation displayed on the ultrasound image is received ([0109] which 
Receive an input of changing the position of the annotation with respect to the ultrasound image via the input interface ([0109] which discloses the user input drags the body marker or phrase is received), and 
Move the annotation of the ultrasound image on the display in response to the input ([0109] which discloses the ultrasound apparatus changes a position of an annotation in the ultrasound image). 	Examiner notes in the modified system the input is a touch input. 

Lee, as currently modified, fails to explicitly teach displaying on the touchscreen the ultrasound image and the annotation displayed on the display. 
Nielsen teaches displaying, on the touchscreen (at least fig. 21 (122)), the ultrasound image (at least fig. 21 (2102)) and an annotation (at least fig. 21 (2104)) displayed on the display ([0074] which discloses the image display region 2102 is the same image displayed on the display). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Lee, as currently modified, to have included displaying on the touchscreen the ultrasound image and the annotation displayed on the display in order to visualize the movement of the annotation on one screen without having to watch the display.

Regarding claim 19,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee further teaches wherein the processor is further configured to optimize the layout of the annotation setup interface (510) by using text item selecting pattern information, wherein the text item selecting pattern 
Wherein the optimizing of the layout includes adjusting, to lower a probability in which the text item is incorrectly selected, at least on of positions of the text items (520) comprised in the annotation setup interface (510) ([0073] which discloses for high frequency settings the order (i.e. positions) of the text items is set with respect to the number of times the annotation is set. Examiner notes this would be adjusted if the number of times an annotation is set changes. Examiner notes the orders adjusted for 520 would necessarily lower a probability in which the text item is incorrectly selected)

Claims 4-5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Nielsen, and Ban as applied to claims 1 and 12 above, and further in view of Vara et al. (US 6063030 A).
Regarding claims 4 and 14,
Lee, as modified, teaches the elements of claim 1 as previously stated. Lee fails to explicitly teach wherein the determining of the text items comprises determining the text items by using measurement result information related to the ultrasound image. 
Vara teaches determining text items (at least fig. 11 (122, 124, 126, and 128)) and displaying, on a touchscreen of the ultrasound apparatus (at least fig. 11 (36) and col. 5 lines 45-59 which disclose the display monitor is a touchscreen), an annotation setup interface (at least fig. 11 (36) is a dynamic portion menu and comprises annotation options) comprising the text items (122, 124, 126, and 128).
Vara further teaches wherein determining text items (122, 124, 126, and 128) by using measurement result information (Col. 11 lines 1-19 which disclose 122, 124, 126, and 128 are based off of measurements in the ultrasound window) related to the ultrasound image (at least fig. 11 (12)).


Regarding claim 5,
Lee, as modified, teaches the elements of claim 4 as previously stated. Vara further teaches wherein the determining of the text items comprises:
Extracting at least one measurement result related to the ultrasound image (Examiner notes in order to display the text items the measurement results (i.e. distances or areas) would be extracted); and 
Generating at least one text item (122, 124, 126, and 128) corresponding to the at least one measurement result, and 
Wherein the displaying of the annotation setup interface (36) comprises displaying the annotation setup interface (36) include the at least one text item (122, 124, 126, and 128).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Nielson, and Ban as applied to claim 8 above, and further in view of Holt et al. (US 20150212704 A1), hereinafter Holt or Melen (US 2015/0074606 A1).
Lee, as modified, teaches the elements of claim 8 as previously stated. Lee fails to explicitly teach wherein the receiving of the input selecting one or more text items comprises:
Receiving a drag input of dragging on the annotation setup interface.

Receiving a drag input of dragging on an interface ([0005] which discloses receiving a touch command (i.e. drag input) indicating that a user has begun swiping (i.e. dragging) and item on the touch screen (i.e. interface));
Analyzing a path of the drag input ([0005] which discloses causing the displayed item to slide in a direction of the swiping on the touch screen. Examiner notes the direction (i.e. path) would necessarily be analyzed in order to performed the action of sliding the displayed item in that direction) ; and 
Selecting the one or more text items based on the analyzed path of the drag input ([0005] which discloses selecting all items (e.g. text items) from the list that have been set to be selected after receiving a termination signal indicating the user has terminated swiping)
Alternatively, Melen, in a similar field of endeavor involving touch screen manipulation, teaches receiving an input of selecting one or more text items comprising:
Receiving a drag input of dragging on an interface (at least fig. 3 (206) and corresponding disclosure) ([0096] which discloses receiving a touch in relation to an icon representing an item, followed by a drag of the touch)
Analyzing a path of the drag input ([0096] which discloses the drag is in a first (horizontal direction (i.e. path). Examiner notes the drag is necessarily analyzed in order to determine this dragging is in the first direction)
Selecting the one or more text items based on the analyzed path of the drag input ([0096] which discloses the user may select multiple items in a row or column grid list by touching on an item and dragging in a direction orthogonal to the scrolling direction of the grid list. Examiner notes the selection is necessarily based on the analyzed path being orthogonal to the scrolling direction).


Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 20 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/BROOKE LYN KLEIN/Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793